NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 18 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 LAURA IVETTE TOVAR-CAMACHO,                      No. 11-70140

              Petitioner,                         Agency No. A098-957-747

    v.
                                                  MEMORANDUM*
 ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

         Laura Ivette Tovar-Camacho, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny in part and grant in part the petition for

review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Tovar-Camacho failed to establish it is more likely than not that she would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      In denying Tovar-Camacho’s asylum and withholding of removal claims,

the agency found she failed to establish the requisite nexus to a protected ground.

When the IJ and BIA issued their decisions in this case, they did not have the

benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th

Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-

Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N.

Dec. 208 (BIA 2014). Thus, we remand Tovar-Camacho’s asylum and

withholding of removal claims to determine the impact, if any, of these decisions.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this

remand, we do not reach Tovar-Camacho’s remaining challenges to the agency’s

denial of her asylum and withholding of removal claims.


                                          2                                  11-70140
    The parties shall bear their own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;
REMANDED.




                                        3                                  11-70140